DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.

Status of the Claims
Claims 1-20 of US application 16/498,721 filed 9/27/19 were examined. Examiner filed a non-final rejection on 2/1/22.
Applicant filed remarks and amendments on 4/27/22. Claims 1, 3, 7-8, 13 and 17-18 were amended. Claims 1-20 were examined. Examiner filed a final rejection on 6/21/22.
Applicant filed an RCE on 9/19/22. Claims 1 and 11-19 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Rejections under 35 USC 101: Applicant's arguments filed 9/19/22 (hereinafter referred to as the “Remarks”) have been fully considered.
Regarding claims 1 and 11, applicant argues that, “the introduction of the ‘unmanned vehicle’ in independent claims 1 and 11 will impose meaningful limits on practicing any alleged abstract idea, and therefore the amended claims will include additional elements that integrate the abstract idea into a practical application according to the Revised step 2A, Prong Two for determining subject matter eligibility. In addition, Applicant respectfully submits that the additional elements will also be sufficient to amount to significantly more than the judicial exception under step 2B.” (See at least Page 9 in the Remarks).
However, this argument is not persuasive since merely placing the components onboard an aircraft does not serve to preclude a user from performing the claimed functions. This is because a user can still mentally or manually analyze the recited data and perform the recited calculations. Whether or not the data is gathered by an aircraft does not change this fact. Therefore, the claims are not eligible under Step 2A, Prong Two. Furthermore, as the relationships between the components have not changed as compared to the analysis of the most recent final rejection besides now being onboard an aircraft, the components are still interpreted as mere instructions to apply the exception using generic computer components, which does not take the limitations out of the mental processes grouping. Accordingly, the claims are not eligible under Step 2B.
For at least the above stated reasons, claims 1 and 11 and their dependents remain rejected under 35 USC 101.

Regarding claim 19, applicant argues that “the introduction of ‘controlling autonomous traveling of the unmanned vehicle based on the estimated pose’ in independent claim 19 imposes meaningful limits on practicing any alleged abstract idea, and therefore amended claim 19 includes additional elements that integrate the abstract idea into a practical application according to the Revised step 2A, Prong Two for determining subject matter eligibility. In addition, Applicant respectfully submits that the additional elements will also be sufficient to amount to significantly more than the judicial exception under step 2B” (See at least Page 9 in the Remarks).
This argument is persuasive, since a user cannot mentally or manually control autonomous traveling of an unmanned vehicle. Accordingly, the 101 rejections of claim 19-20 are withdrawn.
However, after reviewing the specification, examiner has determined that applicant does not actually have basis for the claim limitation, “controlling autonomous traveling of the unmanned vehicle based on the estimated pose”. Therefore, examiner has rejected claims 19-20 under 35 USC 112(a) due to new matter, a full rejection of which can be found in the section of this office action titled, “Claim Rejections – 35 USC 112”.

Examiner’s note to help applicant overcome the 101 rejections: After carefully reviewing the application, examiner suggests that applicant may overcome the 101 rejections in the following way: As per Step 2B of the section 101 analysis, applicant may make a persuasive argument as to why the recited calculation of the pose in claims 1 and 11 amounts to more than performing mathematical operations on a computer alone. In such an argument, applicant should describe how the combination of elements imposes meaningful limits in that the mathematical operations are applied to improve an existing technology (vehicle positioning) by improving and extending the usefulness of the technology. In crafting such an argument, examiner highly recommends that applicant consult “101 Examples 1 to 36” on the USPTO website, particularly the example “4. Global Positioning System” on pages 10-13 of the document, which provides an example argument for why a positioning system might be held eligible under 35 USC 101. Claims 1 and 11 would be able to overcome 101 if a persuasive argument paralleling that of example 4 and indicating the parallels between the present case and example 4 is provided.
In the case of claim 19, applicant could remove the new matter discussed in the section of this office action titled “Claim Rejections - 35 USC § 112” to obviate the 112(a) rejection, then make a similar argument for claim 19 as applicant would make for claims 1 and 11 with respect to 35 USC 101. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 3/29/17. However, applicant’s certified copy of the Singaporean application does not meet the 35 USC 119 (a-d) conditions because the attached Singaporean application does not contain Figs. 2-5 (and description of said figures) which are present in the US application. Therefore, the foreign priority date of 3/29/17 is not granted to applicant’s US application and is understood to only apply to subject matter actually included in the attached Singaporean application filed 3/29/17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Regarding claim 19, applicant recites the newly amended limitation, “controlling autonomous traveling of the unmanned vehicle based on the estimated pose”. However, the original disclosure does not provide support for such a limitation. The closest that any part of the original disclosure comes to disclosing this limitation is in paragraph [0019] of the specification, which discloses that, “The camera- based localization system may assist an unmanned vehicle to continue its operation in a GPS-denied environment” (See at least paragraph [0019] in applicant’s specification). However, “operation” is so broad that it is not readily understood to refer to autonomous traveling of the vehicle. Therefore, the newly amended portion of claim 19 comprises new matter and claim 19 is accordingly rejected under 35 USC 112(a).

Regarding claim 20, this claim does not resolve the new matter issue of parent claim 19, and accordingly, is also rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of localization via visual inertial odometry using an unmanned vehicle, the unmanned vehicle having a camera, an inertial measurement unit, and at least one processor, the method comprising: 
capturing a first video frame and a second video frame by a camera of the unmanned vehicle; 
measuring an angular velocity of the unmanned vehicle corresponding to the second video frame by an inertial measurement unit of the unmanned vehicle; 
the at least one processor configured to: 
determine a first linear velocity of the unmanned vehicle and a first rotation matrix corresponding to the first video frame; 
estimate a second linear velocity of the unmanned vehicle corresponding to the second video frame based on the first linear velocity, the first rotation matrix, and the angular velocity; 
construct an optical flow based on feature points across the first video frame and the second video frame; 
refine the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity; and
estimate a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and at least one processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the at least one processor is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, further comprising: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein the nearest key frame of the second video frame is a key frame that shares a largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein the reducing of the drift of the estimated pose comprises: 
calculating initial values of a second rotation matrix and translation vector of the second video frame; 
selecting the nearest key frame of the second video frame; and 
refining the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common features between two frames are all steps that a user could perform mentally. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 4, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 4, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 4, wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with a smallest center distance to the second video frame; and 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 4, wherein the refining of the pose corresponding to the second video frame comprises: 
solving an optimization problem using an inverse compositional Lucas-Kanade algorithm; and 
determining optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 2, wherein the drift of the estimated pose corresponding to the second video frame is reduced using a height of the unmanned vehicle corresponding to the second video frame.
However, a user may mentally consider the height of a vehicle from the ground when determining how a pose estimate based on visual and inertial data should be corrected. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the second linear velocity is estimated further based on a linear acceleration of the unmanned vehicle corresponding to the second video frame, the linear acceleration provided by the inertial measurement unit of the unmanned vehicle, wherein the linear acceleration and the angular velocity are assumed to be constant.
However, a user may mentally or manually calculate a linear velocity based on an observed linear acceleration in a situation in which linear acceleration and angular velocity of an aircraft are constant. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites An unmanned vehicle for localization via visual inertial odometry, the unmanned vehicle comprising: 
a camera configured to capture a first video frame and a second video frame; an inertial measurement unit configured to measure an angular velocity of the unmanned vehicle corresponding to the second video frame; and 
at least one processor configured to: determine a first linear velocity of the unmanned vehicle and a first rotation matrix corresponding to the first video frame; 
estimate a second linear velocity of the unmanned vehicle corresponding to the second video frame based on the first linear velocity, the first rotation matrix, and the angular velocity; 
construct an optical flow based on feature points across the first video frame and the second video frame; 
refine the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity; and 
estimate a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites an apparatus and therefore satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and at least one processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the at least one processor is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 12, applicant recites The unmanned vehicle of claim 11, wherein the at least one processor is further configured to: 
reduce a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The unmanned vehicle of claim 12, wherein the nearest key frame of the second video frame is a key frame that shares a largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The unmanned vehicle of claim 12, wherein, to reduce the drift of the estimated pose, the at least one processor is configured to: 
calculate initial values of a second rotation matrix and translation vector of the second video frame; 
select the nearest key frame of the second video frame; and 
refine the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common features between two frames are all steps that a user could perform mentally. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The unmanned vehicle of claim 14, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The unmanned vehicle of claim 14, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The unmanned vehicle of claim 14, wherein, to select the nearest key frame, the at least one processor is configured to: 
select a plurality of key frames with a smallest center distance to the second video frame; and 
select a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The unmanned vehicle of claim 14, wherein, to refine the pose corresponding to the second video frame, the at least one processor is configured to: 
solve an optimization problem using an inverse compositional Lucas-Kanade algorithm; and 
determine optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 1-20 are objected to for containing allowable subject matter, but would be allowable if amended in such a way that the rejections discussed in the previous sections of this office action are overcome. Please see the end of the section of this office action titled “Response to Arguments” for suggestions on how to overcome the rejections.
The closest prior art of record is Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1), hereinafter referred to as Niesen, Kumar, Vanderwerf, Ell, Wu, and Zhou, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 11 and 19, Niesen discloses A method of localization via visual inertial odometry (See at least Fig. 3 in Niesen: Niesen discloses that positioning module 228 of a mobile platform computes a position of the mobile platform 200 based on the remaining set of pseudorange measurements and visual-inertial odometry (VIO) velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]) an unmanned vehicle, the unmanned vehicle having a camera (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]), an inertial measurement unit (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]), and at least one processor (See at least [Niesen, Col 11, line 39-Col 12, line 38]), the method comprising: 
capturing a first video frame (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]) and a second video frame by a camera of the unmanned vehicle (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]);
the at least one processor configured to:
determine a first linear velocity of the unmanned vehicle and a first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. Niesen further discloses that mobile platform 108 may be a device such as a vehicle (manned or unmanned) [See at least Niesen, Col 8, lines 53-67]) corresponding to a first video frame (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]); 
estimate a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]) based on the first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that in the calculations at step 304, the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]); 
construct an optical flow based on feature points across the first video frame and the second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 may apply one or more image processing techniques to the images 120, detect one or more features, match those features across multiple frames to construct an optical flow, and estimate motion of the mobile platform 108 based on the optical flow [See at least Niesen, Col 4, lines 52-67]); and 
estimate a pose of the unmanned vehicle corresponding to the second video frame based on the second linear velocity (See at least Fig. 3 in Niesen: Niesen discloses that, in a process block 310, the positioning module 228 computes a position of the mobile platform 200 based on pseudorange measurements and the VIO velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]).
Kumar teaches a method for operating an unmanned vehicle equipped with an IMU and cameras (See at least Fig. 12 in Kumar: Kumar teaches that an autonomous micro-aerial vehicle (MAV) 100 may be equipped with a sensor fusion module 110 which receives input from IMU 112 and cameras 122 [See at least Kumar, 0078]) wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity (See at least Fig. 12 in Kumar: Kumar teaches that sensor fusion module 110 converts relative measurements, such as those produced by laser scanner 118 and cameras 122, to measurements that depend on augmented states, which are combined using an Unscented Kalman Filter and output to controller 106 to serves as feedback to controller 106 for controlling position, velocity, and acceleration of MAV 100 [See at least Kumar, 0078]. As the controller receives feedback to change the MAV’s linear velocity, it will therefore be appreciated that the feedback value that it receives from the sensors is based on the MAV’s current linear velocity).
 Vanderwerf teaches a method for estimating velocity and position of an aircraft wherein the linear velocity of an aircraft is further based on an angular velocity of the unmanned vehicle provided by an inertial measurement unit of the unmanned vehicle (Vanderwerf teaches that processor 22 of an aircraft, preferably an Intel 80960, uses the accelerations and angular rates from inertial sensors to estimate velocity of the aircraft [Vanderwerf, Col 3, lines 1-9]).
 Ell teaches a method for refining kinematic values of an aerial vehicle where the method further comprises refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values).
 Wu teaches a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the at least one processor is further configured to refine the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity [provided by the inertial measurement unit]; and 
estimate a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity (emphasis added).
In order for any reference to teach the above emphasized limitation, the reference would have to teach where a quadratic optimization problem is constructed based on an optical flow, an angular velocity, and a refined linear velocity. The closest that any reference comes to constructing such an optimization problem is Zhou, since Zhou teaches an imaging method for a UAV where various UAV parameters are calculated based on an optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]).
However, this is not the same as constructing a quadratic optimization problem constructed based on the optical flow, let alone constructing a quadratic optimization problem which is additionally based on the estimated second linear velocity and the angular velocity provided by the inertial measurement unit as claimed by applicant. Zhou is therefore not in the field of endeavor of constructing a quadratic optimization problem based on an optical flow, let alone a quadratic optimization problem based on an optical flow that further includes the angular velocity and the refined linear velocity as claimed. It therefore would not have been obvious to combine Zhou with any of the other prior art of record to arrive at the claimed invention.
Conversely, Ell and Wu also come closing to teaching the emphasized limitation, since Ell teaches refining an angular velocity using a Kalman filter (See at least [Ell, 0029]) and Wu teaches refining a linear velocity using a Kalman filter (See at least [Wu, Col 3, lines 27-38]). Kalman filtering may be regarded as a form of quadratic optimization. However, Both Ell and Wu fail to teach or provide any rationale for combining the Kalman filtering with optical flow data to construct any such quadratic optimization problem. In fact, neither references discussed optical flow or even analysis of image data over time. Therefore, Ell and Wu are also not in the field of endeavor of constructing a quadratic optimization problem based on an optical flow and it would not have been obvious to combine Ell and/or Wu with any of the other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1, 11, and 19 contain allowable subject matter.

Regarding claims 2-10, 12-18, and 20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1, 11 and 19, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668        
                                                                                                                                                                                                /YAZAN A SOOFI/Primary Examiner, Art Unit 3668